Citation Nr: 0028369	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  99-00 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as 
secondary to tobacco use in service.

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).

3.  Entitlement to service connection for a skin condition, 
claimed as secondary to exposure to the herbicide Agent 
Orange.

4.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to exposure to the herbicide 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to April 
1970.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented competent medical evidence 
that he has been diagnosed with asthma.

2.  VA outpatient treatment records show the veteran is 
diagnosed with PTSD based on symptomatology that is related 
to events he experienced while on active duty in the Republic 
of South Vietnam.

3.  The veteran has attested to events he experienced during 
his active service in Vietnam, which he considers to be his 
stressors.

4.  VA outpatient records show the veteran is diagnosed with 
a skin condition, including chloracne, acneform nodules, and 
erythema.

5.  The veteran has not presented competent medical evidence 
that he has been diagnosed with peripheral neuropathy.



CONCLUSIONS OF LAW

1.  The claim for service connection for asthma, including 
entitlement based on tobacco use in service, is not well 
grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

2.  The claim for service connection for PTSD is well 
grounded.  38 U.S.C.A.  §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

3.  The claim for service connection for a skin condition is 
well grounded. 38 U.S.C.A.  §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).

4.  The claim for service connection for polyneuropathy, 
including entitlement based on exposure to the herbicide, 
Agent Orange, is not well grounded.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5107(a) if a claimant does not submit a 
claim which is well grounded there is no duty to assist in 
developing relevant facts and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom.  
Epps v. West, 118 S. Ct. 2348 (1998); see also Morton v. 
West, 12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran asserts he has asthma, PTSD, a skin rash, and 
peripheral neuropathy that are the result of his active 
service.  In addition, he claims that his asthma is secondary 
to inservice tobacco use, and that his skin rash and 
peripheral neuropathy are secondary to exposure to the 
herbicide, Agent Orange.  For the purposes of determining 
whether the veteran's claims are well grounded, the Board 
presumes that the veteran's assertions of inservice smoking 
and exposure to Agent Orange, stressful events, and 
complaints of and treatment for skin rash and left elbow 
problems, where applicable, are true.  King, supra.  
Nonetheless, the Board notes that the veteran has not 
presented medical evidence that he has been diagnosed with 
asthma or peripheral neuropathy.  Concerning PTSD and a skin 
condition, the Board notes that the veteran has submitted 
well grounded claims.  For reasons explained below, however, 
the Board finds that further development of the latter claims 
is required, and they are the subjects of a remand 
immediately following this decision.

A.  Asthma and Peripheral Neuropathy

Results of an Agent Orange examination are reported in a 
February 1998 letter as showing a diagnosis of a history of 
asthma.  Nonetheless, the medical evidence of record, 
including private and VA treatment records, reveals no 
current diagnosis of any respiratory disease, including 
asthma.  Rather, clinical findings and observations have been 
consistently negative.  Specifically, results of X-rays 
consistently reflect findings of a normal chest; of clear and 
adequately inflated lungs without infiltrate or pleural 
effusion; and of no evidence of active intrathoracic disease.  
Moreover, results of physical examination in a November 1999 
entry show that the examiner detected no wheezes, rubs, 
crackles, or dullness with percussion in the veteran's lungs.  

Similarly, while undated private medical records document 
findings of strength which appear to demonstrate comparative 
weakness in the veteran's left side, the medical evidence of 
record reveals no current diagnosis of any left elbow 
disability, including peripheral neuropathy. 

The veteran has submitted three lay statements.  The writers 
aver that they were witnesses of the veteran's problems with 
shortness of breath and difficulty with his left arm both 
during service and after his discharge from active service.  
Two are from individuals who professed no medical training or 
expertise.  However, one is from the veteran's mother, who 
stated she is a registered nurse.  Yet, she stated only that 
the veteran was treated in service for a left arm problem.  
She offered no current observations or opinions concerning 
either the veteran's claimed respiratory disorder or his 
claimed peripheral neuropathy.  

Without evidence of any current diagnosis of asthma or 
peripheral neuropathy, these claims cannot be well grounded.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Beyond the veteran's general assertions, there is no medical 
evidence of record reflecting that he has asthma or 
peripheral neuropathy that is related to his active service.  
The Board notes that the veteran's assertions, and those of 
his witnesses, are insufficient to establish that he has 
these disabilities because it is not claimed or shown that 
either he or his witnesses have the medical training or 
expertise to determine diagnosis of disability or medical 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Where, in the case of the veteran's mother, it is 
averred that she is a medical professional-a registered 
nurse-the Board notes that her statements bear no relevance 
in the instant issues, as she has offered no observations or 
opinions concerning current findings or diagnoses of asthma 
or peripheral neuropathy.  Moreover, the Board notes that 
even though the veteran avers, in essence, that he was 
exposed to smoking in service, and service medical records 
show the veteran was treated for left elbow cellulitis and/or 
arthritis during active service and that he has manifested 
these conditions continuously since then to the present; 
hence, establishing continuity of symptomatology, competent 
medical evidence is still required to related the 
symptomatology to any presently diagnosed condition.  Savage, 
supra.

As the veteran has not submitted competent medical evidence 
that he is diagnosed with any respiratory condition, 
including asthma, or any left elbow condition, including 
peripheral neuropathy, these claims must be denied as not 
well grounded.  Epps, 126 F.3d at 1467-68.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a); see also Robinette v. Brown, 8 Vet. App. 69, 77-90 
(1995).  The veteran has not reported that any other 
pertinent evidence might be available.

B.  PTSD and Skin Rash

The Board finds that the veteran has presented well-grounded 
claims concerning his claims for service connection for PTSD 
and a skin rash, within the meaning of 38 U.S.C.A. § 5107(a), 
as defined by Caluza, supra.

First, the veteran has presented competent medical evidence, 
in the form of VA outpatient records, that he has been 
diagnosed with PTSD.  These records also show that the 
veteran has been diagnosed with various skin conditions, 
including chloracne, questionable chloracne, acneform 
nodules, tinea pedis, and erythema.

Second, the claims file contains statements of specific and 
general stressors, which the veteran avers he experienced 
while on active duty in the Republic of South Vietnam.  In 
essence, the veteran asserts that, assigned to the 82nd 
Airborne Division and stationed in-country, at the rear of 
the front lines, he participated in combat despite having a 
military occupational specialty (MOS) not typically 
associated with combat:  i.e., personnel specialist.  In 
addition, he has identified several individuals whom he knew 
were killed in Vietnam.  Finally, he has averred he was 
exposed to the herbicide, Agent Orange, while on active 
service.  

The Board notes that the veteran's testimony and statements 
are sufficient for the purposes of well-grounding his claim.

Third, the veteran has presented competent medical evidence 
of a nexus between his currently diagnosed PTSD and his 
active service.  Specifically, VA outpatient records further 
show that the symptoms for which the veteran is receiving 
treatment-inter alia, intrusive thoughts, feelings of guilt, 
and anxiety-were derived from memories and events that he 
experienced while on active duty in the Republic of South 
Vietnam.  In addition, the veteran has also presented 
competent medical evidence of a nexus between his currently 
diagnosed skin condition(s) and his active service in the 
form of a statement proffered by his witness, a registered 
nurse, who offers her observation that the veteran has 
exhibited symptoms of a skin disorder continuously from his 
discharge from active service to the present.  See Goss v. 
Brown, 9 Vet. App. 109, 113 (1996).  Moreover, the Board 
notes that chloracne is a skin disorder for which a 
presumption is afforded in the regulations.  See 38 C.F.R. 
§§ 3.307, 3.309.

In conclusion, the veteran has provided competent medical 
evidence of current diagnoses, in this case, of PTSD and skin 
disorders including chloracne, acneform nodules, tinea pedis, 
and erythema; and of a nexus between these conditions and his 
active service.  He has offered his statements as to the 
stressful events and exposure to Agent Orange, which he avers 
he experienced during his active service.  And he has offered 
the observations of his witness, a registered nurse, as to 
the continuity of his skin condition.  Thus, the Board finds 
that he has presented well-grounded claims for service 
connection for PTSD and for a skin disorder.


ORDER

Entitlement to service connection for a asthma and peripheral 
neuropathy is denied.

The claims for entitlement to service connection for PTSD and 
a skin condition are well grounded.  To this extent only, the 
appeal is granted.


REMAND

The veteran's claims for service connection for PTSD and a 
skin condition are well grounded.  VA has a duty to assist 
the veteran in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.159 (1999).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The Board observes that the veteran served on active duty 
during the Vietnam Conflict era.  His report of discharge 
shows that he has been awarded the Vietnam Service Medal, 
Vietnam Campaign Medal, and the Bronze Star Medal.  

First, concerning the veteran's claim for service connection 
for PTSD, the veteran avers, in essence, that he participated 
in combat.  The Board notes that the veteran's service 
personnel records, his "201 file," are not of record.  In 
addition, the RO has not requested verification of the 
veteran's service in combat, or verification of his claimed 
stressors by the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR).  The veteran is advised that he must 
provide specific information concerning the events, dates, 
places, persons involved, and units involved for a meaningful 
search for, and verification of, information to be conducted.

Second, concerning the veteran's claim for service connection 
for a skin condition, the Board notes that the veteran has 
been diagnosed with various conditions, including chloracne, 
for which a presumption is granted in the regulations, as 
noted above.  A veteran who served in the Republic of South 
Vietnam during the period of time from January 9, 1962 
through May 7, 1975 is presumed to have been exposed to 
certain herbicides.  38 U.S.C.A. § 1116 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.307(a)(6).  Exposure to Agent Orange 
will be presumed if the veteran suffers from one of the 
presumptive diseases listed under 38 C.F.R. § 3.309(e).  The 
veteran's service in the Republic of Vietnam, and the dates 
of that service, have not been verified.  Moreover, the Board 
finds that clarification of the diagnosis of the veteran's 
skin condition is required.

Finally, the Board notes that the veteran's mother, a 
registered nurse, has proffered her observations as to the 
continuity of the veteran's skin condition.  In pertinent 
part, she has stated that she observed him to manifest skin 
lesions immediately upon his return from active service, and 
that she has observed him to manifest these same lesions 
throughout the years until the present.  The Board finds it 
would be helpful to have clarification of her credentials.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements this case is 
REMANDED to the RO for the following actions.

1.  The RO should attempt to verify that 
the veteran was in combat.  If the RO 
finds that the veteran was not in combat, 
the RO should attempt to verify the 
reported stressors.  If necessary, the RO 
should request from the veteran 
additional specific information 
concerning events during service that are 
considered to be stressors-including, 
but not limited to, his participation in 
convoys and perimeter security, and the 
deaths of his friends.  The veteran 
should be advised that he must provide 
specific information concerning the 
events, dates, places, persons involved, 
and units involved for a meaningful 
search for, and verification of, 
information to be conducted.

2.  The RO should request USASCRUR to 
provide information to verify either the 
veteran's participation in combat or the 
events he claims as stressors.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
part 3, chapter 5, paragraph 5.14.  If 
the record does not contain adequate 
information to refer USASCRUR for combat 
or stressor verification, the reason for 
the failure to refer the matter to 
USASCRUR should be noted in the record.  

3.  The RO should obtain pertinent 
information from the veteran's service 
personnel records ("201 file"), 
including the citations for any and all 
awards he receiving, including the Bronze 
Star Medal and Army Commendation Medal.

4.  The RO should specifically request 
unit histories for the units to which the 
veteran was assigned in the Republic of 
South Vietnam including, but not limited 
to, 3rd Brigade, 82nd Airborne Division, 
HHC 3d Bde and 321st Arty.

5.  If the service personnel records are 
unavailable, the RO should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information the 
veteran may provide.  If necessary, the 
RO should request that the veteran 
expound on the information that he has 
already provided.

6.  If the service personnel records are 
unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service personnel records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 

7.  The RO should schedule the veteran 
for VA examinations to determine the 
nature and extent of his neuropsychiatric 
disorder and to clarify the diagnosis of 
his skin disorder.  All indicated tests 
and studies should be accomplished.  All 
findings, and the reasons and bases 
therefor, should be set forth in a clear 
and legibile manner on the examination 
report.  Concerning the claimed skin 
condition, the examiner is requested to 
clearly identify any and all skin 
disorders, even those that may be in 
remission.  Concerning both the claimed 
skin condition and the claimed PTSD, the 
examiners should be requested to offer an 
opinion as to whether it is as likely as 
not that any diagnosed skin condition 
and/or any diagnosed neuropsychiatric 
disorder is the result of the veteran's 
active service-including exposure to the 
herbicide, Agent Orange.

8.  The veteran's mother should be given 
an opportunity to provide her 
credentials. 

9.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for PTSD and a skin condition.  
If the decisions remain in any way 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until he is so informed.  The veteran is 
reminded that it is his responsibility to report for any 
examinations that may be scheduled, and that failure to do so 
may result in the denial of his claim.  38 C.F.R. § 3.655 
(1999).  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



